Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/2/21.  Claims 12,19,24-27 are amended.  Claims 12,15-27 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 12,15-22,24,26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard ( 2014/0017346) in view of Yu ( 2006/0286212).
For claims 12, 21, 15-16,Bernard discloses a process of providing a cooked caramel slurry.  The process comprises the steps of providing a slurry comprising noncrystalline sweetener, fat, protein and a part of isomaltulsoe, heating the slurry to a temperature of at least 100 degrees C, adding the isomaltulose and cooling the mixture.  The mixture is cooked in a batch cooker and vacuum is applied.  Thus, the cooking is done in a closed system. For claim 19, the mixture is cooked in a closed system; thus, the water is present during the cooking. The temperature as shown in paragraph 0056 to be in the range of 125-130 degrees C The protein is added in amount of 0-5% and includes milk protein.  The fat is added in amount of 2-5%.  The caramel produced in a soft caramel having a water content 5-14%, especially 6-12%.  Example 1 shows a soft caramel having a water content of 6-12%.  The fat used includes hydrogenated palm kernel fat.  For claim 17, example 1 shows a cooking for a total of 5 minutes.  (  see paragraphs 0011,0013,0014,0039,0041,0045.0048-0056 and the example)
Bernard does not disclose sucrose, the initial moisture content and pressure as in claim 12, the percent of sucrose and non-sucrose as in claim 18, viscosity as in claim 20, the fat is oil as in claim 21, applying the slurry to a food piece as in claim 22,21 and the crystallinity as in claims 26-27.

Bernard disclose to use isomaltulose.  However, Bernard discloses in paragraph 0014, that soft caramel is known to be made by composition containing 30-60% sucrose,20-50% starch syrup, 1-10% invert sugar, .6% lactose, 2-15% fat and 0-5% milk protein.  Bernard substitutes isomaltulose for sucrose.  The two sweeteners are known to have different properties.  Isomaltulose is slowly digestible and has lower calories than sucrose.  It would have been an obvious matter of choice to one skilled in the art to prepare the caramel with either sweetener because both are known to be used as the crystalline sugar for caramel.  It would have been obvious to use sucrose if the taste and flavor of sucrose is preferred and digestibility and calories are not a concern.  As shown in Yu the initial water content of the caramel mixture can vary over a wide range of 5-20%.  It would have been obvious to vary the water content  depending on the time of cooking.  The optimum moisture level at the beginning can readily be determined by one skilled in the art without undue experimentation.  The final moisture content of the claimed method is indicative of soft caramel as shown in Bernard.  The instant specification discloses the viscosity of the caramel is the result of the final moisture content.  Since Bernard discloses a final moisture content of the caramel to be within the range claimed, it is expected the viscosity is within the range claimed.  If the viscosity is not within the range claimed, it would have been within the skill of one in the art to process the caramel to any viscosity depending on the texture desired for the product.  For instance, a soft caramel would  have lower viscosity and different texture from a hard caramel.  It would have been within the skill of one in the art to measure the viscosity by any known means when desiring to know the viscosity. It would have been obvious to one skilled in the art to use the caramel disclosed in Bernard to coat cereal food piece as taught in Yu when desiring to make caramel-coated cereal food.  .
Claims 23,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Yu as applied to claims 12,15-22 and 24-27 above, and further in view of Barrett  ( 2013/0071523).
Bernard in view of Yu does not disclose a sweet oil coating and the ratio as claimed.
Barrett '523 teaches: Para. [0018] A dried coating can be prepared by applying two or more different coating materials onto a food piece, such as a cereal base, with drying.Four examples of "coating materials" include, a sweet oil, a sugars slurry, a sucrose slurry, and a nonsucrose slurry coating material. Para. [0019] A " sweet oil" is a coating material that includes a mixture or slurry containing fat (e.g., oil) and sucrose crystals. The terms "fat" and "oil" are used interchangeably herein to refer to all 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include wherein the coating comprises from 35 to 80 weight percent sucrose (on a dry basis) and exhibits a sucrose to soluble solids ratio in a range from 0.6 to 0.85 as taught by Barrett '523. The motivation would have been that sucrose can be expensive (Barrett '523, Para. [0011]), and it would be desirable to reduce the amount of sucrose used in producing sweetened cereals to lower cost without losing desirable nontaste product traits (Barrett '523, Para. [0012]).  It would have been obvious to one skilled in the art to add a sweet oil coating as taught in Barrett when desiring to obtain a dual coating to give a different taste and flavor.  Such selection would have been an obvious matter of choice.
Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.
In the response, applicant argues that Yu discloses a final moisture content of less than about 5% which gives a very large loss of moisture during cooking when the initial moisture content is about 5-20%.  This argument is not persuasive.  The Yu reference is relied upon to show that the initial moisture of a caramel solution can vary over a wide range and one skilled in the art can look up to Yu for general guideline on the initial moisture content in the Bernard process.  The final moisture content can also vary as shown in Bernard and Yu depending on the properties and the type of caramel desired in the 
Applicant argues that the crystallinity is not a property that can be picked and simply achieved.  The examiner respectfully disagrees.  The degree of crystallinity depends on the extent of drying and such parameter can vary depending on the degree of dryness desired.  Thus, it would have been obvious to dry to varying degree of crystallinity as an obvious matter of preference.
With respect to the rejection in view of Barrett, applicant argues that highsight of the present invention is improperly relied upon.  The argument is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instance case, the knowledge is not gleaned from applicant’s disclosure.  The sweet oil as a coating material is known as shown in Barrett.  It would have been obvious to one skilled in the art to add additional coating material as a flavoring and taste preference  even if one is not aware  or concerned with reduced sucrose coating or dry coating.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 15, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793